       Case 1:21-cv-06374-NRB Document 22 Filed 07/30/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 WILLIAM J. O’REILLY,

                  Plaintiff,                                ORDER

            - against -                              21 Civ. 6374 (NRB)

 ANDREA MACKRIS,

                Defendant.
 ----------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      WHEREAS on July 16, 2021, the plaintiff filed a Petition for

an injunction in aid of arbitration in the Supreme Court of the

State of New York, Nassau County; and

      WHEREAS on July 27, 2021, the defendant filed a Notice of

Removal to the District Court for the Southern District of New

York; and

      WHEREAS the removal was in violation of 28 U.S.C. § 1441(a),

as the defendant herself acknowledged in her Notice of Removal;

and

      WHEREAS the defendant has consented to a remand to the Supreme

Court of the State of New York, Nassau County; it is hereby

      ORDERED that the case is remanded to the Supreme Court of the

State of New York, Nassau County.
         Case 1:21-cv-06374-NRB Document 22 Filed 07/30/21 Page 2 of 2




Dated:       New York, New York
             July 30, 2021
                                      ______________________________
                                         NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE
